DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 25 and 26 are objected to because of the following informalities:
	Claim 25, line 2, “the horizontal lattices and vertical lattices” lack proper antecedent basis.
	Claim 26, line 1, “the horizontal lattices and vertical lattices” lack proper antecedent basis.
Appropriate correction is required.

    Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-23, 29-36 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2007/0174984 (hereinafter Diamond) in view of U.S. Design Patent 
US D892,415 (hereinafter Axelrod et al.).
As for claim 21, Diamond discloses in Figs. 1-6 a hair brush (paragraph [0003]) 10 comprising: a first half that includes a first brush head 18; a second half that includes a second brush head 20 (Fig. 1); a plurality of “first bristles” and “second bristles” (merely by picking and choosing “first bristles” and “second bristles”) attached to the first brush head 18 (bristles 34) and the second brush head 20 (bristles 36) (Figs. 1 and 2A), wherein the bristles are arranged in multiple groups in which each group includes a second bristle surrounded by multiple first bristles (merely by picking and choosing the “first bristles” and the “second bristle”) (paragraph [0019]); and a hinge 16 that connects the first half to the second half (Fig. 1; paragraph [0017]). Absent further structural specificity with respect to the “first bristles” and “second bristles”, Diamond is deemed to teach such limitation. Even assuming arguendo that Diamond does not adequately teach this limitation, Axelrod et al. teaches in Figs. 1-8 a grooming tool or hair brush which comprises bristles arranged in multiple groups in which each group includes a second bristle surrounded by multiple first bristles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Diamond bristles such that they arranged in multiple groups in which each group includes a second bristle surrounded by multiple first bristles as suggested by Axelrod et al. to assist in stimulating the scalp and/or detangling hair during brushing.
	As for claim 22, wherein the first brush head 18 is connected to a first handle 12 and the second brush head 20 is connected to a second handle 14.
	As for claims 23 and 29, wherein the hinge 16 biases the hair brush in an open position through spring-biased module 17 (Fig. 1; paragraph [0017]).
As for claim 30 reciting, the first bristles are made from boar hair and the second bristles are made from plastic, provision or use of boar bristles and plastic bristles is well within the capabilities of one skilled in the art as such materials are common bristle materials for softness, flexibility and/or durability.
As for claim 31 reciting that the first handle and the second handle are made from plastic (if not already), provision or use plastic is well within the capabilities of one skilled in the art for durability and/or to enable mass production of the hair brush.
	As for claim 32, Axelrod et al. appears to teach in Figs. 1-5 and 8, for example a rubber or grip material portion in the handle and it would also be well within the capabilities of one skilled in the art to use rubber portions in the first handle and second handle of Diamond to assist with gripping the hair brush. Such arrangement is old and well known for gripping purposes.
	As for claim 33, Axelrod et al. teaches in Figs. 1-5, for example, an indent (ridge) in the handle and it would be well within the capabilities of one skilled in the art to provide for an indent in the first handle and second handle of Diamond to assist with gripping the hair brush.
	As for claim 34, wherein the hair brush 10 is configured to assume a closed position when force is applied to the first handle 12 and the second handle 14 (e.g., through lock 38 and button 40; Figs. 1, 2B and 6; paragraph [0020]).
As for claim 35 reciting wherein a portion of a user’s hair is clamped between the first brush head and the second brush head when the hair brush is in the closed position, such recitation is functional and merely involves an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In any case, Diamond teaches a hair brush 10 (Fig. 1; paragraph [0022]).
As for claim 36 reciting wherein hair that resides at or near a center of a surface of the first brush head and the second brush head has relatively more force applied thereto than hair that resides at or near edges of the surface of the first brush head and the second brush head. such recitation is functional, can depend on how the hair brush is handled or manipulated and merely involves an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In any case, Diamond teaches a hair brush 10 (see concave surface 22 and convex surface 24 of the first brush head 18 and second brush head 20, respectively; Figs. 1, 2A and 2B; paragraphs [0017] and [0022]).
As for claim 39, Axelrod et al. teaches in Figs. 1-8 the first bristles being made from a different material than the second bristles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Diamond bristles such that the first bristles are made from a different material than the second bristles as suggested by Axelrod et al. to assist in stimulating the scalp and/or detangling hair during brushing.
As for claim 40, Axelrod et al. teaches in Figs. 1-8 wherein the first bristles are shorter than the second bristles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Diamond bristles such that the first bristles are shorter than the second bristles as suggested by Axelrod et al. to assist in stimulating the scalp and/or detangling hair during brushing.
As for claim 41, Axelrod et al. teaches in Figs. 1-8 wherein the first bristles are thinner than narrow portions of the second bristles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Diamond bristles such that the first bristles are thinner than narrow portions of the second bristles as suggested by Axelrod et al. to assist in stimulating the scalp and/or detangling hair during brushing.
As for claim 42, wherein the hinge 16 (structure) clearly would prevent the first half and the second half from opening beyond a predefined angle otherwise one would/could break the hair brush device (Figs. 1, 5 and 6).

Allowable Subject Matter
6.	Claims 24-28, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 24 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 24, particularly, wherein the first brush head and the second brush head are each comprised of intersecting horizontal lattices and vertical lattices. 
It appears dependent claims 25 and 26 should depend on claim 24 (see claim objections). Dependent claims 27, 28, 37 and 38 all depend on claim 24.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Little is pertinent to a hair brush arrangement of a second bristle surrounded by first bristles.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723